Citation Nr: 0919055	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy of the upper right extremity, including as 
secondary to the Veteran's service-connected diabetes 
mellitus; and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy of the upper left extremity, including as 
secondary to the Veteran's service-connected diabetes 
mellitus; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from January 
1965 to January 1967 and from December 1976 to December 1983.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Milwaukee, Wisconsin.  

The issues of service connection for peripheral neuropathy of 
the upper right and upper left extremities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A February 2003 rating decision denied the Veteran's claim 
of entitlement to service connection for peripheral 
neuropathy of the hands; the Veteran did not appeal this 
February 2003 RO rating decision in a timely manner.

2. Evidence associated with the claims file after the final 
denial in February 2003 is new evidence, and when considered 
with the previous evidence of record, it relates to 
unestablished facts necessary to substantiate the Veteran's 
claims.


CONCLUSIONS OF LAW

1. The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for peripheral 
neuropathy of the upper right extremity, to include as 
secondary to service-connected diabetes mellitus, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. New and material evidence has been submitted, and the 
claim of entitlement to service connection for peripheral 
neuropathy of the upper left extremity, to include as 
secondary to service-connected diabetes mellitus, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection, the Board notes that a 
lengthy discussion of VCAA notice is unnecessary because the 
Board is reopening this claim.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of "new 
and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id. See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The Board may not discuss the merits of a 
final decision until the Veteran has presented new and 
material evidence sufficient for the Board to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002).

At the time of the prior final decision in this matter, as 
issued in the February 2003 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records, private treatment records, VA treatment 
records, and lay statements of the Veteran.  The RO denied 
the Veteran's previous claim in February 2003 because it 
found no evidence of a current diagnosis of neuropathy.

Since the February 2003 rating decision, the Veteran has 
submitted additional evidence related to his neuropathy.  
Specifically, the Veteran has submitted treatment records 
showing that he currently suffers from peripheral neuropathy 
in his upper extremities.  Upon submission of this evidence, 
the Veteran was granted a VA examination in July 2006.  
Together, these records are new because they were not part of 
the claims file at the time of the previous denial.  
Additionally, these records are material because they address 
the reasons for the RO's previous denial.  Namely, they offer 
a competent diagnosis of peripheral neuropathy and medical 
opinions on its etiology.  

Presuming the credibility of the newly submitted evidence, 
the Board finds that the additional evidence associated with 
the claims final since February 2003 is new and material.  
See Justus, supra.  Such evidence is so significant that it 
must now be considered in order to fairly decide the merits 
of these claims, and as such, the claim for entitlement to 
service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to service-connected 
diabetes mellitus, must be reopened for full review.  38 
C.F.R. § 3.156(a).


ORDER

The Veteran's claim for service connection for peripheral 
neuropathy of the upper right extremity is reopened.

The Veteran's claim for service connection for peripheral 
neuropathy of the upper left extremity is reopened.


REMAND

While the Veteran has offered sufficient new and material 
evidence to reopen his claim, there is nevertheless 
insufficient evidence in the record for the Board to make a 
proper determination.  Primarily, the Board notes conflicting 
evidence in the most recent VA medical examination report as 
to whether the Veteran's peripheral neuropathy of the upper 
extremities is secondarily related to one of his service-
connected disabilities.

In his report, the March 2005 VA medical examiner indicates 
that the Veteran suffers from decreased sensation and spastic 
movements in his hands.  The examiner goes on to state that 
the spastic movements are radiculopathy related to the 
Veteran's existing carpal tunnel syndrome and not related to 
his service-connected diabetes.  

However, while the report identifies an etiology for the 
Veteran's spastic hand movements, the report does not 
specifically address the Veteran's peripheral neuropathy of 
the bilateral upper extremities.  The report states that the 
Veteran generally suffers from peripheral neuropathy.  
However, additional language in the report suggests that the 
examiner is only referring to peripheral neuropathy of the 
lower extremities, for which the Veteran is already service-
connected.  Thus, on remand, the Board seeks clarification as 
to whether the Veteran suffers from peripheral neuropathy of 
the upper extremities related to his service-connected lower 
back disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any peripheral neuropathy of the bilateral 
upper extremities.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing. After reviewing the 
record and examining the Veteran, the 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran suffers from 
peripheral neuropathy of the bilateral 
upper extremities etiologically related to 
his service-connected lower back 
disability.  A detailed rationale should 
be provided for all opinions.  If it 
cannot be determined whether the Veteran 
currently has peripheral neuropathy of the 
bilateral upper extremities related to his 
service-connected lower back disability on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


